Case 13-28809        Doc 52     Filed 03/11/19     Entered 03/11/19 15:00:38          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13 B 28809
         Major West Coleman
         Daniesha Latrice Bailey
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 07/18/2013.

         2) The plan was confirmed on 09/19/2013.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 09/14/2018.

         6) Number of months from filing to last payment: 62.

         7) Number of months case was pending: 68.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $95,830.32.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-28809             Doc 52         Filed 03/11/19    Entered 03/11/19 15:00:38                Desc         Page 2
                                                          of 4



 Receipts:

           Total paid by or on behalf of the debtor                   $52,569.04
           Less amount refunded to debtor                              $1,022.22

 NET RECEIPTS:                                                                                          $51,546.82


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $3,500.00
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                              $2,116.25
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                        $5,616.25

 Attorney fees paid and disclosed by debtor:                            $0.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim       Principal      Int.
 Name                                        Class   Scheduled      Asserted         Allowed        Paid         Paid
 Aaron's Sales & Lease                   Unsecured      5,200.00            NA              NA            0.00       0.00
 Aaron's Sales & Lease                   Unsecured      4,400.00            NA              NA            0.00       0.00
 ADT Security Systems                    Unsecured         250.00           NA              NA            0.00       0.00
 AFNI                                    Unsecured           0.00        543.39          543.39          54.34       0.00
 American Collections                    Unsecured         300.00           NA              NA            0.00       0.00
 American InfoSource LP                  Unsecured      1,600.00       1,558.21        1,558.21        155.82        0.00
 American InfoSource LP                  Unsecured            NA         268.03          268.03          26.80       0.00
 American InfoSource LP as agent for     Unsecured         550.00      1,245.26        1,245.26        124.53        0.00
 AT&T                                    Unsecured         110.00           NA              NA            0.00       0.00
 Automotive Credit Corp                  Unsecured      9,100.00            NA              NA            0.00       0.00
 Automotive Credit Corp                  Secured        8,000.00            NA              NA            0.00       0.00
 Capio Partners LLC                      Unsecured         800.00           NA              NA            0.00       0.00
 Caribou Properties                      Unsecured         750.00           NA              NA            0.00       0.00
 Carrie Paige                            Unsecured      2,900.00            NA              NA            0.00       0.00
 Chase Bank USA NA                       Unsecured         520.00           NA              NA            0.00       0.00
 Chase Bank USA NA                       Unsecured      5,700.00            NA              NA            0.00       0.00
 City of Chicago                         Unsecured      1,400.00            NA              NA            0.00       0.00
 City of Chicago Bureau Parking          Unsecured         520.00           NA              NA            0.00       0.00
 City of Chicago Department of Revenue   Unsecured      1,200.00       5,968.48        5,968.48        596.85        0.00
 Comcast                                 Unsecured         950.00           NA              NA            0.00       0.00
 Comcast                                 Unsecured      1,800.00            NA              NA            0.00       0.00
 Commonwealth Edison                     Unsecured      1,300.00            NA              NA            0.00       0.00
 Commonwealth Edison Company             Unsecured      1,900.00       3,099.81        3,099.81        309.98        0.00
 Debt Recovery Solutions                 Unsecured      1,100.00       1,101.88        1,101.88        110.19        0.00
 Educational Credit Management Corp      Unsecured      4,850.00       4,828.39        4,828.39        482.84        0.00
 Gary Indiana Sanitary                   Unsecured         300.00           NA              NA            0.00       0.00
 GFC Lending LLC                         Secured       13,200.00     13,738.97        13,738.97     13,738.97     780.46
 Illinois Bell Telephone Company         Unsecured      1,300.00       1,402.39        1,402.39        140.24        0.00
 Internal Revenue Service                Priority      18,800.00     26,311.29        26,311.29     26,311.29        0.00
 Internal Revenue Service                Unsecured           0.00      9,030.31        9,030.31        903.03        0.00
 Jefferson Capital Systems LLC           Unsecured            NA          92.35           92.35           9.24       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 13-28809             Doc 52           Filed 03/11/19    Entered 03/11/19 15:00:38              Desc          Page 3
                                                            of 4



 Scheduled Creditors:
 Creditor                                                Claim         Claim         Claim        Principal        Int.
 Name                                          Class   Scheduled      Asserted      Allowed         Paid           Paid
 Jefferson Capital Systems LLC             Unsecured           0.00        912.61        912.61          91.26         0.00
 Jefferson Capital Systems LLC             Unsecured            NA         484.13        484.13          48.41         0.00
 Jefferson Capital Systems LLC             Unsecured            NA         815.14        815.14          81.51         0.00
 Jonas DaSilva                             Unsecured      5,500.00            NA            NA            0.00         0.00
 MBB                                       Unsecured          75.00           NA            NA            0.00         0.00
 Northern Indiana Public Service Company   Unsecured         300.00        398.41        398.41          39.84         0.00
 Peoples Energy Corp                       Unsecured      1,900.00       3,946.85      3,946.85        394.69          0.00
 Peoples Gas                               Unsecured         250.00           NA            NA            0.00         0.00
 Portfolio Recovery Associates             Unsecured         350.00        384.13        384.13          38.41         0.00
 Premier Bankcard                          Unsecured         350.00        397.26        397.26          39.73         0.00
 Quantum3 Group                            Unsecured            NA         472.18        472.18          47.22         0.00
 Quantum3 Group                            Unsecured            NA         318.41        318.41          31.84         0.00
 Quantum3 Group                            Unsecured           0.00        901.27        901.27          90.13         0.00
 Resurgent Capital Services                Unsecured            NA         134.30        134.30          13.43         0.00
 Resurgent Capital Services                Unsecured           0.00        514.98        514.98          51.50         0.00
 Resurgent Capital Services                Unsecured           0.00        728.23        728.23          72.82         0.00
 Resurgent Capital Services                Unsecured           0.00        490.14        490.14          49.01         0.00
 Ruth Fitzpatrick                          Unsecured           1.00           NA            NA            0.00         0.00
 Sprint Corp                               Unsecured         750.00      1,482.66      1,482.66        148.27          0.00
 Stephanie Chew                            Unsecured     16,400.00            NA            NA            0.00         0.00
 United Auto Credit                        Unsecured      9,850.00       9,479.15      9,479.15        947.92          0.00
 United Auto Credit Corporation            Secured        9,900.00            NA            NA            0.00         0.00
 US Cellular                               Unsecured         450.00           NA            NA            0.00         0.00
 Verizon Wireless                          Unsecured         850.00           NA            NA            0.00         0.00
 Viewpoint Partners                        Unsecured      3,200.00            NA            NA            0.00         0.00
 Washington Mutual BANK                    Unsecured         200.00           NA            NA            0.00         0.00


 Summary of Disbursements to Creditors:
                                                                        Claim           Principal                Interest
                                                                      Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                                $0.00              $0.00                    $0.00
       Mortgage Arrearage                                              $0.00              $0.00                    $0.00
       Debt Secured by Vehicle                                    $13,738.97         $13,738.97                  $780.46
       All Other Secured                                               $0.00              $0.00                    $0.00
 TOTAL SECURED:                                                   $13,738.97         $13,738.97                  $780.46

 Priority Unsecured Payments:
        Domestic Support Arrearage                                     $0.00              $0.00                    $0.00
        Domestic Support Ongoing                                       $0.00              $0.00                    $0.00
        All Other Priority                                        $26,311.29         $26,311.29                    $0.00
 TOTAL PRIORITY:                                                  $26,311.29         $26,311.29                    $0.00

 GENERAL UNSECURED PAYMENTS:                                      $50,998.35           $5,099.85                   $0.00




UST Form 101-13-FR-S (9/1/2009)
Case 13-28809        Doc 52      Filed 03/11/19     Entered 03/11/19 15:00:38            Desc      Page 4
                                                   of 4



 Disbursements:

         Expenses of Administration                             $5,616.25
         Disbursements to Creditors                            $45,930.57

 TOTAL DISBURSEMENTS :                                                                     $51,546.82


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/11/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
